COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re AMLI/BPMT Town Square Partnership, AMLI Residential
                          Properties, L.P., AMLI Residential Partners LLC, and AMLI
                          Management Company

Appellate case number:    01-19-00565-CV

Trial court case number: 2017-24217

Trial court:              295th District Court of Harris County

        On August 27, 2019, the real parties in interest, Baron Real Property Holdings, LLC and
TSquare Apts, LLC filed an (1) unopposed motion to supplement the mandamus record along with
a supplemental mandamus record; (2) opposed motion to strike portions of the mandamus record;
and (3) unopposed motion for extension of time to file a response to the mandamus petition. We
grant the motion to supplement the mandamus record. See TEX. R. APP. P. 52.7(b). We will carry
the motion to strike portions of the mandamus record with the case. We grant the motion for
extension of time. The real parties in interest response is due within 14 days of the date of this
order.
       It is so ORDERED.

Judge’s signature: __/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: _August 29, 2019___